Exhibit 99.1 CONTACT: Investor Relations 404-715-2170 Corporate Communications 404-715-2554 Delta Air Lines Reports 2008 Financial Results Capacity reductions, merger benefits, fuel savings and solid liquidity position the company for a profitable 2009 ATLANTA,Jan. 27, 2009 – Delta Air Lines (NYSE:DAL) today reported financial results for the quarter and year ended Dec. 31, 2008.Key points include: · Delta’s net loss for the December 2008 quarter was $340 million, or $0.50 per diluted share, excluding special items described below, and the impact of out-of-period fuel hedges.1 Results include $0.12 per diluted share from the negative non-cash impact of purchase accounting. · Delta would have reported a $167 million net profit excluding special items in the December 2008 quarter, if fuel had been purchased at market prices. · Delta’s reported net loss for the December 2008 quarter was $1.4 billion, including an over $900 million charge related to broad-based employee equity awards, and a $91 million loss on out-of-period fuel hedges. · Delta completed its merger with Northwest on Oct. 29, 2008, creating the world’s largest airline. · As of December 31, 2008, Delta had $6.1 billion in total liquidity and cash collateral posted with hedge counterparties. Delta’s 2008 net loss was $503 million, or $1.08 per diluted share, excluding (1) special items that primarily consist of an over$900million non-cash charge related to employee equity awards that were issued or vested in connection with the merger and $7.3 billion in non-cash goodwill and other intangible asset impairment charges reported earlier this year, and (2)a$91 million loss on out-of-period fuel hedges. Delta’s reported 2008 net loss was $8.9 billion, or $19.08 per diluted share. Unless otherwise indicated, Delta’s financial results for the December quarter and full year 2008 are presented on a GAAP basis, which include results for Northwest
